DETAILED ACTION
This action is in reply to papers filed  6/15/2022.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200309767A1, Published 10/1/2020.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 38-48, in the reply filed on 6/15/2022 is acknowledged. Claims 49-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2022.

 Claim Objection
Claims 42 and 44 are objected to because of the following informalities:  On the third line, claim 42 recites, inter alia, “whole-cellular regions, namely mean correlation of DNA GLCM….”. The use of the term “namely” is uncommon in U.S. claim language construction. If it is Applicant’s intent to narrow the “one or more of the statistics of the Haralick's grey-level co-occurrence matrix (GLCM) at specific sub- or whole-cellular regions”; Applicant should amend the claim to recite, inter alia, “…wherein said one or more statistics is mean correlation of DNA GLCM; mean entropy of DNA GLCM at the nuclear region”…or something similar. 
The preamble of claim 44 is copied below:

    PNG
    media_image1.png
    110
    964
    media_image1.png
    Greyscale

The inclusion of the article ‘a’ in the second line is unnecessary. 
Separately, claim 44 is objected to because it recites an uncommon acronym (GLCM) that should be fully defined on their first occurrence in each claim, unless they have been defined in a claim upon which the claims containing the acronym depend.  Note that claim 38, which claim 44 depends from, does not recite grey-level co-occurrence matrix/GLCM.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claim(s) 38, 40 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PgPub US20140329717A1, Published 11/6/2014; Ref 1 in IDS filed 11/14/2018) in view of Loomis et al. (PgPub US20050009111A1, Published 1/13/2005).

Hong et al. is drawn to assay methods to predict compound toxicity (Pg. 1, para. 3). With respect to claim 38, Hong teaches an in vitro method of predicting whether a test compound will be toxic for a renal cells (as in claim 46) (Pg. 11, para. 165) in vivo, the method comprising: (a) contacting at least one test population of cells with the test compound at a single concentration or over a range of concentrations (Fig. 14; Pg. 10, para. 155) for 24 hours (as in claim 47) (Pg. 3, para. 40), (b) labelling and imaging the cells with one or more biomolecular markers (Pg. 9, para. 139), wherein image acquisition is performed on an imaging system such as a fluorescence microscope, a High-content Screening instrument, (as in claim 48) (Pg. 9, para. 137)  (c) segmenting the cells and identifying whole-cell regions and one or more subcellular regions from the cells (Pg. 4, para. 69), (d) determining if cell loss or death has occurred at the highest test concentrations; if so, stop and predict the compound is toxic (Pg. 6, para. 94-96), (e) obtaining one or more quantified spatial-dependent and -independent phenotypic features in the test populations (Pg. 3, para. 44-60), such as cell count (as in claim 40), (f) obtaining multiple dose response curves (DRCs) from the features (Pg. 6, para. 97), (g) obtaining quantified parameters of the DRCs (Pg. 3, para. 42-50; Pg. ,para. 91), and (h) comparing the quantitated DRC parameters to a reference set of quantitated DRC parameter data; said reference quantitated DRC parameter data being derived from two groups; (i) compounds with known in vivo toxicity to the cell type, and (ii) compounds not known to be toxic to the cell type in vivo (Pg.6, para. 101).
And although Hong et al. fails to teach the DRC parameters are quantitated using the maximum response value Δ max for each phenotypic feature from a DRC of the test compound, this is a standard means of measuring DRC parameters (as further in claim 1(g)). 
Indeed, Loomis et al. teach an experiment in which cells were exposed to morphine, a test compound. Loomis teaches phenotypic features (e.g. TMR signaling and translocation) was measured at 30 min, 60 min, and 120 min after exposure to the compound. FIG. 8B depicts the dose response curves for μ opioid receptor (MOR)  signaling and translocation in the cells, in the presence of morphine, for 30 min, 60 min, and 120 min, expressed as a % of the maximum response in the presence of morphine  (as further in claim 38(g)) (Pg. 2, para. 25; Pg. 10, para. 131). Loomis explains that a “Max” represents the maximal stated effect. The Max may be empirically determined or extrapolated. For example, Loomis teaches max may be the maximal response as plotted on a response curve. For example, in a measurement of signaling, cAMP production may be plotted with respect to different concentrations of a test compound to yield a dose response curve; the Max represents the maximal cAMP production on the dose response curve. As an additional example, in a measurement of translocation, translocation may be plotted with respect to different concentrations of a test compound to yield a dose response curve; the Max represents the maximal translocation on the dose response curve (Pg. 4, para. 59).
When taken with the teachings of Loomis et al., one of ordinary skill in the art would have found it prima facie obvious to quantitate the DRC parameters using the maximum response value Δ max for each phenotypic feature from a DRC of the test compound. The skilled artisan would have found it prima facie obvious to do so because Loomis suggests such a technique is standard.  


Prior Art Rejection 2
Claims 39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PgPub US20140329717A1, Published 11/6/2014; Ref 1 in IDS filed 11/14/2018) in view of Loomis et al. (PgPub US20050009111A1, Published 1/13/2005) as applied to claims 38, 40 and 46-48 as above, and further in view of Kandasamy et al. (Sci Rep. 2015; 5: 12337; Ref. 16 in IDS filed 11/14/2018).

The teachings of Hong et al. and Loomis et al. are relied upon as detailed above. And although Hong teaches the cells are renal cells, neither Hong nor Loomis teach the cells are renal proximal tubular cells (as in claim 39) or that the cell toxicity is predicted using random forest algorithm (as in claim 45). 
Before the effective filing date of the claimed invention, Kandasamy et al. taught renal proximal tubule is a main target for drug-induced toxicity. The prediction of proximal tubular toxicity during drug development remains difficult. Any in vitro methods based on induced pluripotent stem cell-derived renal cells had not been developed, so far. Here, Kandasamy and colleagues developed a rapid 1-step protocol for the differentiation of human induced pluripotent stem cells (hiPSC) into proximal tubular-like cells (as in claim 39). These proximal tubular-like cells had a purity of >90% after 8 days of differentiation and could be directly applied for compound screening. The nephrotoxicity prediction performance of the cells was determined by evaluating their responses to 30 compounds. The results were automatically determined using a machine learning algorithm called random forest (as in claim 45) (Pg. 13, para. 1). In this way, proximal tubular toxicity in humans could be predicted with 99.8% training accuracy and 87.0% test accuracy (Abstract; paragraph bridging Pg. 10 and Pg. 11).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Hong et al. in view of Loomis et al., wherein the combination teaches an in vitro method of predicting whether a test compound will be toxic for a renal cell, with the teachings of   Kandasamy et al., wherein Kandasamy teaches a method of determining drug-induced toxicity in renal proximal cells, with a reasonable expectation of arriving at the claimed invention. 
That is, one of ordinary skill in the art would have found it obvious to substitute the generic renal cells in Hong for the renal proximal cells in Kandasamy et al. because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Motivation to use the method of Hong in view of Loomis because Kandasamy specifically teaches renal proximal tubule is a  target for drug-induced toxicity. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claims 41-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PgPub US20140329717A1, Published 11/6/2014; Ref 1 in IDS filed 11/14/2018) in view of Loomis et al. (PgPub US20050009111A1, Published 1/13/2005) as applied to claims 38, 40 and 46-48 as above, and further in view of Altschuler et al. (PgPub US20080195322A1, Published 8/14/2008).

The teachings of Hong et al. and Loomis et al. are relied upon as detailed above. However, neither Hong nor Loomis teach the one or more phenotypic features are quantitated based on the features of (i) and (ii) as recited in claim 41 or that the textural features include one or more of the statistics of the Haralick's grey-level co-occurrence matrix (GLCM) at specific sub- or whole-cellular regions as set forth in claim 42 or those phenotypic features identified in claim 44. 
Before the effective filing date of the claimed invention, Altschuler et al. taught a multivariate, automated and scalable method for extracting profiles from images to quantify the effects of perturbations on biological samples (Abstract). To illustrate the performance of the present multivariate approach, Altschuler teaches the method was applied to a compendium of fluorescence microscopy images in which HeLa cells were treated with 100 compounds, dissolved in dimethyl sulfoxide (DMSO). The compounds represented approximately 20 categories of activities as shown in the table of FIG. 6, selected to cover mechanisms of toxicity, signaling pathways, and therapeutic targets in cancer and other diseases. Compound effects were assayed in duplicate on 384-well plates, using four sets of multiplexed molecular markers (DNA-SC35-anillin; DNA-p53-cFos; DNA-p38-pERK; DNA-mirotubule-actin). Continuing, Altschuler teaches that in order to gather a comprehensive collection of phenotypic measurements, for each marker set and each cell, the values of 296 image features were computed from the DNA and non-DNA regions, including 14 morphology features (measuring shape properties of the nuclear and cellular domains) (as in claim 41 (ii)) and 78 Haralick texture features (measuring the spatial patterns of stained proteins) (as in claim 41(i)) (Pg. 6, para. 73). Indeed, Altschuler teaches a feature includes DNA gray level co-occurrence matrix (GLCM) mean correlation (as in claim 42 and claim 44 (iv)) (Pg. 7-8, para. 87).
When taken with the teachings of Hong et al. in view of Loomis et al., wherein the combination teaches an in vitro method of predicting whether a test compound will be toxic for a renal cell, one of ordinary skill in the art would have found it prima facie obvious to include Haralick texture features in the method of prediction. The skilled artisan would have found it prima facie obvious to do so because Altschuler teaches this would allow for a more comprehensive collection of phenotypic measurements.
Thus, the combination would have been prima facie obvious. 

Prior Art Rejection 4
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PgPub US20140329717A1, Published 11/6/2014; Ref 1 in IDS filed 11/14/2018) in view of Loomis et al. (PgPub US20050009111A1, Published 1/13/2005) and Altschuler et al. (PgPub US20080195322A1, Published 8/14/2008) as applied to claims 38, 40-42, 44 and 46-48 (Prior Art Rejection 3) as above, and further in view of Laufer et al. (Nature Methods volume 10, pages 427–431 (2013)).

Claim interpretation: Claim 43 (a) recites, inter alia, “…total actin intensity level at the inner cytoplasmic region.” The recitation ‘inner cytoplasmic region’ is not defined in the specification and it is not readily apparent to the Examiner what difference, if any, there is between an ‘inner cytoplasmic region’ and a ‘cytoplasmic region.’ To this point, the Examiner is interpreting the ‘inner cytoplasmic region’ as a ‘cytoplasmic region.’ The rejection below is made in view of this interpretation.  

The teachings of Hong et al. in view of Loomis et al. and Altschuler et al. are relied upon as detailed above. However, none of the aforementioned references teach the spatial dependent features comprise total actin intensity level at the inner cytoplasmic region (as in claim 43 (a)).
Before the effective filing date of the claimed invention, Laufer et al. taught robust and scalable method to systematically map genetic interactions in human cancer cells using combinatorial RNAi and high-throughput imaging (Abstract). Laufer teaches cells were stained for DNA, α-tubulin and actin (Fig. 1a). Multiple quantitative features were computed for each cell. Features for intensity, shape and texture were extracted for each cell from the DAPI channel using the nucleus segmentation and from the actin and tubulin channels using the mask of the cell body (i.e. cytoplasmic region) (Pg. 432, Col. 2, para. 2; Supplemental Pg. 5, Fig. S3 ‘Actin Intensity’(Note the bar graph of S3 specifically identifies ‘Actin Intensity’); Supplemental Pg. 10, Fig. 1 ) (as in claim 43 (a)). In a specific teaching, Laufer observed a wide range of phenotypes upon knockdown of target genes. For example, depletion of SETD8, which encodes a histone 4 lysine 20 (H4K20) methyltransferase also linked to methylation of PCNA and to S-phase progression, led to substantial lengthening of the cells' major axes (Fig. 1b,c). In contrast, knockdown of the transcriptional coactivator TCF20 caused enlargement of the nuclei but not of the cell bodies. In addition, nuclei were rounder than normal, leading to reduced nuclear eccentricity (Pg. 427, Col. 2, para. 2). 
When taken with the teachings of Hong et al., Loomis et al. and Altschuler et al., wherein the combination teaches methods to predict compound toxicity using phenotypic features of cells or sub-cellular regions, one of ordinary skill in the art would have found it prima facie obvious to use actin intensity level at the cytoplasmic region of the cell, as a feature in the method of predicting. The skilled artisan would have found it prima facie obvious to use this feature because Laufer found success in using actin intensity level of the cytoplasm when using RNAi on human cancer cells. Inclusion of this feature would have been prima facie obvious in view of Altschuler’ s goal of developing a more comprehensive means for extracting profiles from images to quantify the effects of perturbations on biological samples.
Thus, the combination would have been prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632